DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action for application number 16/585,631, Adjustable Attachment Apparatus, filed on September 27, 2019.
Drawings
The drawings were received on August 30, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,159,281 to Irizarry in view of U.S. Patent No. 6,067,662 to Sim.  Irizarry discloses an adjustable attachment apparatus (1) comprising: a band (20), wherein the first end has an opening (formed by the frame of the buckle (21)) through which to receive a second end of the band, wherein the first end has a tab (the prong of the buckle) that extends into the opening to locking engage with a hole in the surface of the band when the second end of the band is inserted through the opening of the first end of the band to secure the band to an object; a clasp (30) attached to the band, the clasp having an opening to receive and secure an element (11), wherein the clasp is rotatable and movable along the band (Col. 4, lines 10-16); wherein the band is of a variable length; wherein the clasp is removable form the band and reusable; wherein the band is flexible; wherein the clasp has a locking mechanism for holding and securing the element to the flexible band; and wherein the locking .
Irizarry discloses the claimed invention except for the limitations of wherein the tab that extends into the opening to lockingly engage a protrusion that extends from a surface of the band, and wherein the clasp includes multiple clasps of a plurality of sizes to secure elements of various sizes.
Sim teaches an adjustable attachment apparatus having a band (26) wherein the first end (26a) of the band has an opening (34) through which to receive a second end (26b) of the band, and wherein the first end of the band includes a tab (36) that extends into the opening to lockingly engage a protrusion (30) that extends from surface (Fig. 8) of the band when the second end of the band is inserted (Fig. 2) through the opening of the first end of the band to secure the band to an object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the band to have included the tap and protrusion arrangement as taught by Sim for the purpose of providing an alternative, mechanically equivalent means for securing the first end of the band to the second end of the band.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of clasps used on the band, since such a modification would have merely involved a duplication in parts for supporting numerous elements in relation to the band, which does not yield any unpredictable results.
.
Allowable Subject Matter
Claims 15 and 17-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of an adjustable attachment apparatus having a flexible band having a proximal end having a female fastener and a distal end having a male fastener, a plurality of claps, wherein the flexible band includes multiple openings along a length of the flexible band, each opening configured to hold a respective one of the clasps in one of multiple selectable rotational orientations, and wherein the clasps are secured within the respective openings to provide a fixed configuration of the clasps at various fixed angles along the length of the band, now included in independent claim and in combination with the other elements recited in the claim, which is not found in the prior art.
Response to Arguments
Applicant’s arguments, see remarks, filed August 30, 2021, with respect to the rejection(s) of claim(s) 1, 2, 5-9, 11-15, and 17-20 under 35 U.S.C. 102(a)(1) and 35  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference to Sim along with previous applied reference to Irizarry, Sim teaches the newly presented limitations regarding the band having an opening, a tab, and a protrusion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  December 4, 2021